KALODNER, District Judge.
Petitioner is a native and citizen of Germany. She was born September 13, 1901, and was admitted to the United States for permanent residence on December 26, 1927. The instant petition for naturalization was filed September 9, 1942. By reason of her marriage to a United States citizen, petitioner is entitled to the exemption specified in Section 310(b) of the Nationality Act of 1940, 54 Stat. 1144, 8 U.S.C.A. § 710(b). Thus, no declaration of intention is required and only three years of continuous residence here is necessary, in lieu of the usual five years.
 The Immigration and Naturalization Service is satisfied that petitioner has established all the prerequisites to naturalization, except that of attachment to the principles of the Constitution of the United .Slates. The single question for determination, therefore, is whether petitioner is attached to the principles of our Constitution. On this issue she bears the risk of non-persuasion. In re Oppenheimer, D.C.Or.1945, 61 F.Supp. 403; Petition of Ludecke, D.C. Mich. 1940, 31 F.Supp. 521. Any doubt remaining as to an essential matter must be resolved against the petition. United States v. Manzi, 1928, 276 U.S. 463, 467, 48 S.Ct. 328, 72 L.Ed. 654.
The record discloses that petitioner was a member of the German-American Bund from September, 1935 to September, 1938. Her husband was also a member of the Bund, and a member of its uniformed group, the Ordnung Dienst. Furthermore, petitioner visited Camp Siegfried and Camp Nordland. She attended a Bund rally at .Madison Square Garden, where she heard Bund speakers. At one time, the Federal Bureau of Investigation took a quantity of Bund material from their home. Petitioner and her husband subscribed to the weekly Bund paper, The Weckruf. A picture of Hitler was kept at home. At Bund meetings, songs such as “Deutchland Uber Alies” and the Horst Wessel were snug; the German salute was given, and the triple “sieg heil”; the swastika was flown, albeit alongside our own flag.
It is the position of the Immigration and Naturalization Service that membership in an organization such as the Bund is sufficient to create a doubt warranting denial of a petition for naturalization. See Friedman v. Schwellenbach, D.C.D.C. 1946, 65 F.Supp. 254, 258. However, the significance of membership in the Bund must be examined in the light of the other evidence. The petitioner in this proceeding enjoyed an excellent reputation in her community. She aided her neighbors in their times of distress. She aided the Red Cross and the Salvation Army. She and her husband purchased war bonds and displayed the United States flag from their home, having destroyed a swastika after it was given to them. Her husband was drafted into the *38armed forces and served during the war for two years, between 1943 and 1945, although he also, as noted, had been a Bund member.
In 1935, the petitioner joined the ladies group attached to the Bund. She was single and employed as a housekeeper. She attended weekly evening meetings when coffee and cakes were served. The dues were seventy-five cents a month. Once a month the ladies met with the men, when they heard speakers. She also attended dances.' To petitioner the songs sung at the joint meetings were “folk songs”.
After her marriage in 1936, petitioner and her husband moved to Croydon, where they received living quarters at the Deutschhorst Country Club in return for caretaker’s services. Carl Markert testified it was necessary for him to belong to the Bund in order to obtain the position. In 1937, the Markerts left the Club and purchased their own home in Croydon. Petitioner dropped out of the Ladies Aid of the Bund in 1938 because “it was too far to go”. Carl Markert stated he left the Bund some months later, because he was dissatisfied with its aims and felt it was time to get out. Although admitting, that she went to Camps Nordland and Siegfried, andJto the rally at Madison Square Garden, she testified she went but once to each place, on Sundays, for the ride.
It must be ñoted that the petitioner, other than by her affiliation with the Bund, has not done or said anything which indicates lack of attachment to the principles of oúr Constitution. On the contrary, the evidence adduced in her behalf reveals the elements of attachment. The crucial question in the instant case, it appears, is how far it may be said the petitioner was imbued with Bund ideology, which, on analysis, is the basis of the doubt concerning her fitness as a citizen.
Although petitioner was a member of the Ladies Aid of the Bund for approximately three years, ending in 1938, her testimony indicates to the Court that she was not fully aware of the conflict between our own political philosophy and that fronted by the Bund. It is evident, in the opinion of the Court, that she was attracted to the Ladies Aid because of the opportunities it afforded her to mingle with others of her own descent: she regarded her Bund association in a social light and her activities in connection therewith were limited to itá social aspects. Despite the fact that she was exposed to Bund propaganda, her conduct both during her membership and after bespeaks the failure of the association to affect her.
 If the evidence here were simply that petitioner was a Bund member and participated in its activities, the doubt concerning attachment would be sufficient to justify denial of the petition for naturalization. However, having seen and heard petitioner, and the witnesses in her behalf, I aril of the opinion that petitioner has not failed to overcome that doubt.
Accordingly, the petition is granted and an Order may be entered pursuant hereto.